Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION      
Response to Amendment
This action is responsive to an amendment filed on 12/15/2021. Claims 21-32 are pending. Claims 1-20 have been previously cancelled. Claims 25-32 have been newly added.

Response to Arguments
Applicant’s arguments with respect to claims 21-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
          Regarding claim 21, limitations “based on the external device being registered in the server, receive status information of the external device and control information to control the external device from the server at a time a smart home application is initiated on the electronic apparatus” in lines 12-15 of the claim, regarding claim 25, the limitations “based on the external device being registered in the server, receiving status information of the external device and control information to control the external device from the server at a time a smart home application is initiated on the electronic apparatus” in lines 7-10 of the claim and regarding claim 29, the limitations “based on the external device being registered in the server, receiving status information of the external device and control information to control the external device from the server at a time a smart home application is initiated on the electronic apparatus” in lines 9-12 of the claim were not disclosed in the original specification.   According to the original specification, the first device 100 can be registered or controlled in the server 300 by executing the smart home application in the second device 200 (see paragraph 0051). The claimed limitations have not been sufficiently set forth within the specification. The original specification is insufficient to establish the receiving status information of the external device and control information to control the external device from the server at a time a smart home application is initiated on the electronic apparatus based on the external device being registered in the server (see MPEP § 608.01(v)). Therefore, the one ordinary skilled in the art cannot determine the requirement of the receiving status information of the external device and control information to control the external device from the server at a time based on the external device being registered in the server without performing any undue experimentation to practice the invention undue or unreasonable (see MPEP § 2164.01).
            Since claims 22-24, 26-28 and 30-32 are dependent claims, these claims are also rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
December 28, 2021